Citation Nr: 9908120	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disorder 
(COPD).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  In an August 1990 rating action, the RO determined 
that the veteran was incompetent.  The veteran's wife is the 
payee for the veteran's VA benefits and is acting on his 
behalf.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied claims of 
service connection for PTSD and COPD.  An notice of 
disagreement (NOD) was received in February 1997 and the RO 
issued a statement of the case (SOC) later that same month.  
A substantive appeal was received in March 1997.  

(The claim of service connection for a respiratory disability 
to include COPD is the subject of the Remand portion of this 
document.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Credible supporting evidence has been submitted which 
verifies that the claimed stressors occurred.

3.  The veteran probably is suffering from PTSD as a result 
of stressors during military service.


CONCLUSION OF LAW

The veteran's PTSD is due to stressors which were incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The evidence of record includes excerpts of the veteran's 
service personnel records, which show that he served as a 
member of the crew of the USS CHICAGO during numerous combat 
operations against Japanese home islands.  It was noted that 
the veteran participated in support of air strikes, shore 
bombardments and the occupation of the Tokyo Bay area.  

In an April 1990 decision, the RO determined that the veteran 
was entitled to special monthly pension, with additional 
allowance for aid and attendance.  The report of a February 
1990 VA psychological examination considered in that decision 
included information pertaining to the veteran's military 
service, provided by the veteran and his wife.  The veteran 
described having nightmares associated with combat several 
times each month.  He described himself as more nervous since 
his period in service.  Following the interview and a review 
of diagnostic testing, the diagnosis was that of PTSD, 
chronic.  

A claim for service connection for PTSD was received in 
August 1996.  In a statement received shortly thereafter, the 
veteran reported that he had experienced sleep disturbances, 
depression and a sense of isolation since leaving service.  
He reported that after service he had kept himself busy 
working several jobs; however, once he retired in 1982 and 
had spare time, memories of his stressful service experiences 
reappeared.  

In a statement received in August 1996, a private physician 
who had been treating the veteran for the past 20 years 
attributed his symptoms of anxiety, depression, sleep 
difficulties and nightmares to "Post Tramatic [sic] 
Syndrome."

In response to a request from the RO for detailed information 
regarding the claimed stressful experiences, a completed PTSD 
questionnaire was submitted.  Several instances of 
participating in air strikes and shore bombardments were 
noted.  It was reported that the veteran's battle station was 
topside, such that he saw all aspects of the battles.  The 
feeling of being on constant high alert and associated stress 
was described.  It was further noted that, during the 
veteran's time in service, another destroyer had been hit by 
a kamikaze plane, resulting in 47 casualties.  It is unclear 
whether the veteran witnessed that event.  

In a July 1998 response to a request from the RO to confirm 
information provided by the veteran in support of his claim, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) enclosed unit histories for the USS CHICAGO for 
the months of July and August 1945.  During that time period, 
the USS CHICAGO conducted surface and shore bombardments.  On 
one occasion, the USS CHICAGO straddled a Japanese escort 
vessel with fire  from secondary batteries, causing that ship 
to beach and later sink.  

The veteran was afforded a VA PTSD examination in April 1998, 
at which time the examiner reviewed the claims folder.  The 
examiner noted that the veteran was quite tearful throughout 
most of the examination and described significant sleep 
difficulties.  He reported no interest in any activities and 
would prefer to "just get away from it all."  The veteran 
reported recurring dreams of planes coming toward his ship.  
He described seeing bodies and body parts floating in the 
water.  He reported that the memories did not bother him 
until he retired from his job due to other medical 
conditions.  Until that time, the veteran reported that he 
had worked long hours, and kept himself too busy to be 
bothered by stress.  Following mental status examination, the 
diagnosis was that of PTSD, major depressive disorder.  The 
examiner noted that, given the veteran's stressor of being 
witness to significant death and destruction during service, 
he was suffering from significant symptoms of PTSD.  

In a statement received at the Board in October 1998, the 
veteran's wife reiterated the veteran's claim, noting that he 
had avoided experiencing symptoms earlier by concentrating on 
his work and staying busy.  She noted that the symptoms 
appeared when the veteran stopped working and become 
progressively worse.  

II.  Analysis

The Board finds that the claim for service connection is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Service connection for PTSD requires medical evidence which 
establishes a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  Cohen v Brown, 10 Vet. App. 128 (1997).  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
combat citations (i.e. Purple Heart, Combat Infantryman 
Badge) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Medical evidence of record includes opinions and diagnoses of 
PTSD, including an April 1998 VA examination which related 
the veteran's condition to the specific incidents he cited.  
Therefore, the crucial issue before the Board is whether 
there is credible supporting evidence that the claimed 
inservice stressors actually occurred.

While the veteran was not awarded any combat citations and 
did not have a combat MOS while in service, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) ( hereinafter, "the 
Court") has held that engagement in combat is not 
necessarily determined simply by reference to the existence 
or nonexistence of certain awards or MOS.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Other supportive evidence may 
establish that the veteran was engaged in combat with the 
enemy.  Id.

The veteran's service personnel records note that he was a 
member of the crew during combat operations and the USASCRUR 
has verified that members aboard the ship the veteran served 
on were involved in "combat activity" during the veteran's 
tour of duty.  Thus, the Board concludes that the veteran 
engaged in combat with the enemy and that his claimed 
stressors were related to such combat.  See Dizoglio.  When 
other supportive evidence has established that the veteran 
has engaged in combat with the enemy and the claimed 
stressors were related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory and consistent with circumstances, conditions, 
or hardships of such service."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

Consequently, the Board finds that credible supporting 
evidence that the claimed in-service stressors actually 
occurred has been provided.  Thus, the Board accepts the 
veteran's assertions that he was traumatized by the incidents 
in service.  

The medical evidence of record establishes a clear diagnosis 
of PTSD and the claimed inservice stressors are credible.  In 
addition, the VA opinion provided in April 1998 specifically 
stated that the veteran's PTSD was related to his military 
service.  Consequently, the Board concludes that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted. 


REMAND

It is contended that service connection is warranted for a 
respiratory condition, to include COPD.  A review of the 
record reveals that the veteran was awarded Social Security 
disability benefits in 1988.  The Court has instructed that 
where there is actual notice to VA that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has a duty to acquire a copy of the 
decision granting social security disability benefits and the 
supporting medical documents relied upon. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  There is no indication 
that the RO has requested such information from SSA.

In addition the Board notes, after reviewing the claims file 
that the veteran has received treatment since service from 
the VA, and the Board finds that these records should be 
obtained and added to the claims file.

Therefore, the case is REMANDED to the regional office (RO) 
for the following development:

1.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  The RO should obtain all the 
veteran's VA treatment records since 
service, which are not currently in the 
claims file, and associate them with the 
claims file.  This should include his 
treatment records from the VA Medical 
Center, Fayetteville and Durham.

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. 





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

